DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 23 to 24, includes the recitation of “said laminated film being constituted by a plastic film comprising an abrasive”. However, there is no step disclosing the application of an abrasive prior to this statement; in fact, abrasive grains are applied after applying a first binder or maker coat, according to the claim in subsequent lines. It is confusing as to how the plastic film ends up including abrasives.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0325466 to Kincaid et al. (hereinafter Kincaid) in view of U.S. Patent No. 5,766,277 to DeVoe et al. (hereinafter DeVoe), further in view of U.S. Patent No. 5,584,897 to Christianson et al. (hereinafter Christianson), and additionally in view of U.S. Patent No. 5,595,578 to Stubbs et al. (hereinafter Stubbs), furthermore, in view of U.S. Patent Application Publication No. 2005/0100739 to Thurber et al. (hereinafter Thurber), and moreover in view of U.S. Patent Application Publication No. 2001/0041511 to Lack et al. (hereinafter Lack).

	With respect to claim 1, Kincaid discloses a coated abrasive article comprising a backing of fabric material with good flexibility and optional backing treatments such as a presize layer, upon which a make coat, abrasive grains, and a size coat, and optionally a supersize coat are applied (Kincaid, abstract, Figure 1, [0066]-[0115]), wherein the coated abrasive article is in the form of, at least, tapes or sheets (Kincaid, [0124]). Kincaid teaches that antistatic agents such as carbon black, graphite, humectants, etc. are used in make and size layers ([0111]-[0113]). 
	Kincaid discloses that after application of the make coat precursor by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating and spray coating, the abrasive particles are applied (Kincaid, [0097]-[0098]), and then the make coat with abrasive particles is at least partially cured to preserve the orientation of the mineral during application of the size layer precursor (Kincaid, [0105]). Then, the size layer precursor is applied by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating, spray coating, and the like (Kincaid, [0107]) and then is cured to provide the usable coated abrasive article (Kincaid, [0109]). Kincaid teaches the use of thermal energy including ovens to cure the final product (Kincaid, [0109]). Although Kincaid may not expressly disclose the partial curing of the make coat precursor using an oven or thermal energy, the fact that Kincaid recognizes the use of oven and thermal energy for other coatings such as a size coating would make well within the scope of a skilled artisan to have utilized this same method of oven and thermal energy to cure or partially cure the make coat precursor as well; this is further motivated by the fact that 
	The disclosure of Kincaid on the backing of fabric material is taken to read on the claimed base support comprising of fabric. Kincaid discloses that the make, size, and supersize layers are applied on the side of the backing which has a presize layer (Kincaid, Figure 1). Although Kincaid may not literally disclose that the presize layer is a plastic material, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have considered that the presize layer reads on the claimed plastic film support motivated by the fact that the presize coating has been known in the art to comprise thermoplastic polymer or thermosetting polymer as that shown and taught by DeVoe (DeVoe, column 19, lines 42-44).
Although Kincaid discloses the beneficial effect of using antistatic material, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like materials (Kincaid, [0075]), said reference does not expressly and/or literally disclose the use of antistatic material in the backing. However, considering the fact that Kincaid discloses the use of antistatic material in general, and specifically teaches the motivation to do so, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like material, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have utilized antistatic material of Kincaid in the backing, which is taken to read on the claimed base support, considering the beneficial effect of it, and further motivated by the fact that it has been recognized in the art of coated 
	The fact that Kincaid teaches that their coated abrasive is in tape form renders it obvious that the starting layers, i.e. backing and presize, are wound on reels and the finally coated abrasive article, after it is fully prepared, is collected and wound on another reel so to preserve the tape form of it; again, this is in view of the disclosure on having the abrasive article in tape form. It is reasonable to envision that the finally formed coated abrasive article of Kincaid in the form of a tape is produced from a backing and a presize layer which are wound on reels in tape form. This is further evidenced by DeVoe (Figures 4 and 5); although said Figures of DeVoe are not drawn to gluing a backing and a presize layer using a glue or adhesive together, said reference is a clear evidence that the use of reels to wind the starting layer and to wind the finally formed elongated coated abrasive article or tape onto another reel has been known and recognized in the art. The use of a known or recognized apparatus or apparatus features is well within the scope of a skilled artisan. This is additionally motivated by the fact that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).	
	Kincaid recognizes the presence of a presize layer on the backing. Although Kincaid may not literally disclose that at the time of application of the presize layer, said layer could be in the form of a layer, the use of a pre-formed film of presize layer in coated abrasive articles has been known and recognized in the art of coated abrasive articles as that shown and taught by Stubbs (Stubbs, column 6, lines 41-48). Stubbs specifically discloses that the use of a pre-formed film of presize material is desired in circumstances wherein the substrate (i.e. backing) is a woven or non-woven fabric. Therefore, it would have been obvious to a person having ordinary skill in the art to have modified Kincaid in order to incorporate a presize layer in the form of a pre-formed film motivated by the fact that Kincaid is also drawn to the use of fabric in the backing, and whether or not the fabric is woven or non-woven, the use of per-formed film of presize if preferred as that disclosed by Stubbs. 
	The claim also contains recitation drawn to providing a glue or adhesive in the contact area of the plastic film support (i.e. disclosed presize layer) and the base support (i.e. disclosed fabric backing) once each of the two plastic film support and the base support, are unwound from their reels; this claimed feature is rendered obvious by the combination of references, in particular, this is because 1) Kincaid teaches the use of saturant as one of the backing treatments (Kincaid, Figure 1, reference no. 116) which not only fills the backing but also comes into contact with the presize layer, and thus, is taken to act as a glue or adhesive bonding the presize layer and the backing, considering the fact that saturant has been recognized in the art of coated abrasive 
	It is to be noted that Kincaid discloses the use of antistatic material such as carbon black in the backing treatments ([Kincaid, [0075]) and also, discloses that saturant and presize are considered backing treatments (Kincaid, [0073]). Thus, the presence and use of carbon black in the claimed glue or adhesive as well as in the claimed plastic film support are rendered obvious. 

	With respect to claim 5, Kincaid discloses a coated abrasive article comprising a backing of fabric material with good flexibility and optional backing treatments such as a presize layer, upon which a make coat, abrasive grains, and a size coat, and optionally a supersize coat are applied (Kincaid, abstract, Figure 1, [0066]-[0115]), wherein the coated abrasive article is in the form of tapes (Kincaid, [0124]). Kincaid teaches that antistatic agents such as carbon black, graphite, humectants, etc. are used in make and size layers ([0111]-[0113]). Kincaid teaches that the abrasive article is in tapes or sheets ([0124]).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
	After, at least, partial curing of the make coat having had abrasive grains therein, it is expected of the abrasive grains to be blocked; this is especially in light of the fact that Kincaid teaches that once the abrasive grains are embedded in the make layer and, 
Then, according to the teachings of Kincaid, the size layer precursor is applied by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating, spray coating, and the like (Kincaid, [0107]) and then is cured to provide the usable coated abrasive article (Kincaid, [0109]). Kincaid teaches the use of thermal energy including ovens to cure the final product (Kincaid, [0109]). This curing and the use of oven at this stage, is taken to render the claimed second oven obvious. The stage or station during which the size coat precursor is applied is taken to read on the claimed third working station. It should be noted that a presence of a third working station is inevitable considering the fact that the size coat precursor is applied by a known technique at some stage, after not only application of make coat precursor but also application of abrasive grains and the partial curing of them; in other words, multiple steps happens before the application of the size coat precursor; thus, it is inevitable that each of these steps, including the application of the size coat precursor, are applied at different and distinct stages.  Again, as noted, MPEP 2144 states that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. 
It is evidenced by Kincaid that the size coat covers the abrasive grains (Kincaid, at least, Figure 1). 

	The disclosure of Kincaid on the backing of fabric material is taken to read on the claimed base support comprising of fabric. Kincaid discloses that the make, size, and supersize layers are applied on the side of the backing which has a presize layer (Kincaid, Figure 1). Although Kincaid may not literally disclose that the presize layer is a plastic material, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have considered that the presize layer reads on the claimed plastic film support motivated by the fact that the presize coating has been known in the art to comprise thermoplastic polymer or thermosetting polymer as that shown and taught by DeVoe (DeVoe, column 19, lines 42-44).
Although Kincaid discloses the beneficial effect of using antistatic material, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like materials (Kincaid, [0075]), said reference does not expressly and/or literally disclose the use of antistatic material in the backing. However, 
	The fact that Kincaid teaches that their coated abrasive is in tape form renders it obvious that the starting layers, i.e. backing and presize, are wound on reels and the finally coated abrasive article, after it is fully prepared, is collected and wound on another reel so to preserve the tape form of it; again, this is in view of the disclosure on having the abrasive article in tape form. It is reasonable to envision that the finally formed coated abrasive article of Kincaid in the form of a tape is produced from a backing and a presize layer which are wound on reels in tape form. This is further evidenced by DeVoe (Figures 4 and 5); although said Figures of DeVoe are not drawn to gluing a backing and a presize layer using a glue or adhesive together, said reference is a clear evidence that the use of reels to wind the starting layer and to wind the finally formed elongated coated abrasive article or tape onto another reel has been known and recognized in the art. The use of a known or recognized apparatus or apparatus features is well within the scope of a skilled artisan. This is additionally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).	
	Kincaid recognizes the presence of a presize layer on the backing. Although Kincaid may not literally disclose that at the time of application of the presize layer, said layer could be in the form of a layer, the use of a pre-formed film of presize layer in coated abrasive articles has been known and recognized in the art of coated abrasive articles as that shown and taught by Stubbs (Stubbs, column 6, lines 41-48). Stubbs specifically discloses that the use of a pre-formed film of presize material is desired in circumstances wherein the substrate (i.e. backing) is a woven or non-woven fabric. Therefore, it would have been obvious to a person having ordinary skill in the art to have modified Kincaid in order to incorporate a presize layer in the form of a pre-formed film motivated by the fact that Kincaid is also drawn to the use of fabric in the backing, and whether or not the fabric is woven or non-woven, the use of per-formed film of presize if preferred as that disclosed by Stubbs. 
	The claim also contains recitation drawn to providing a glue or adhesive in the contact area of the plastic film support (i.e. disclosed presize layer) and the base 
	It is to be noted that Kincaid discloses the use of antistatic material such as carbon black in the backing treatments ([Kincaid, [0075]) and also, discloses that saturant and presize are considered backing treatments (Kincaid, [0073]). Thus, the presence and use of carbon black in the claimed glue or adhesive as well as in the claimed plastic film support are rendered obvious. 

With respect to claim 6, the combination of references renders claim 6 obvious; in particular, Kincaid teaches the use of, at least, phenolic resin and epoxy resins in make coat and size coat layers (Kincaid, [0096] and [0107]).

	With respect to claim 7, the combination of references renders claim 7 obvious; in particular, this is because Kincaid teaches some of the most preferred materials for the make and size coat layers such as phenolic resins and epoxy resins, and it is reasonable to envision that substantially similar, if not the same, compounds in binder resin layers, cannot have mutually exclusive characteristics such as curing temperatures. Therefore, it is expected of the make and size coat layers of Kincaid to be cured/hardened in the claimed temperature range of 40-130°C or a temperature range having overlapping with said claimed temperature range considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is further motivated by the fact that the temperature to apply to each of make and size coat layers to partially or fully cure them would inevitably depend on the material used in said coating and the thicknesses of said layer; MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).	
	DeVoe, also, recognizes that the time and temperature of curing depend on the nature of the coating layer and glass transition of the material of the coating layers (DeVoe, column 18, line 64 to column 19, line 20).

	With respect to claim 8, the combination of references renders claim 8 obvious; in particular, Kincaid teaches that the abrasive particles can comprise materials such as, at least, aluminum oxide, silicon carbide, co-fused alumina-zirconia, diamond, and more, and blends of them ([Kincaid, [0099]). Kincaid, additionally, discloses some publications whose disclosure on abrasive particles are acceptable within the teachings of Kincaid. 

	With respect to claim 9, the combination of references renders claim 9 obvious; as detailed out above in the rejection of claim 5, the first and second binders or the make and size coat layers are applied on the plastic side, i.e. the side having the presize, of the combination of the backing with a presize layer (Kincaid, Figure 1 and throughout the reference). Kincaid teaches that the presize layer provides a smoother surface on the backing (Kincaid, [0073]) and seals the backing as well as promote adhesion of other layers such as make coat layer (Kincaid, [0073]). Thus, Kincaid clearly discloses the reasons and motivation on why to apply the make and size coat layers onto the presize layer of the backing. 


	With respect to claim 10, Kincaid discloses a coated abrasive article comprising a backing of fabric material with good flexibility and optional backing treatments such as a presize layer, upon which a make coat, abrasive grains, and a size coat, and optionally a supersize coat are applied (Kincaid, abstract, Figure 1, [0066]-[0115]), wherein the coated abrasive article is in the form of tapes (Kincaid, [0124]). Kincaid teaches that antistatic agents such as carbon black, graphite, humectants, etc. are used in make and size layers ([0111]-[0113]). Kincaid teaches that the abrasive article is in tapes or sheets ([0124]).
	Kincaid discloses that after application of the make coat precursor by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating and spray coating, the abrasive particles are applied (Kincaid, [0097]-[0098]), and then the make coat with abrasive particles is at least partially cured to preserve the orientation of the mineral during application of the size layer precursor (Kincaid, [0105]). The stage or station during which the make coat precursor is applied is taken to read on the claimed first working station and the stage or station during which the abrasive particles are applied are taken to read on the claimed second working station. It should be noted that a presence of a first and second working stations are inevitable considering the fact that the make coat precursor is applied by a known technique at some stage and then the abrasive grains are applied. MPEP 2144 In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).
After, at least, partial curing of the make coat having had abrasive grains therein, it is expected of the abrasive grains to be blocked; this is especially in light of the fact that Kincaid teaches that once the abrasive grains are embedded in the make layer and, at least, partially cured, the orientation of the abrasive particles in the make coat is preserved, especially during the application of the size coat (Kincaid, [0105]).
Then, according to the teachings of Kincaid, the size layer precursor is applied by any known coating methods such as roll coating, extrusion die coating, curtain coating, knife coating, gravure coating, spray coating, and the like (Kincaid, [0107]) and then is cured to provide the usable coated abrasive article (Kincaid, [0109]). Kincaid teaches the use of thermal energy including ovens to cure the final product (Kincaid, [0109]). This curing and the use of oven at this stage, is taken to render the claimed second oven obvious. The stage or station during which the size coat precursor is applied is taken to read on the claimed third working station. It should be noted that a presence of a third working station is inevitable considering the fact that the size coat precursor is applied by a known technique at some stage, after not only application of make coat 
It is evidenced by Kincaid that the size coat covers the abrasive grains (Kincaid, at least, Figure 1). 
Although Kincaid may not expressly disclose the partial curing of the make coat precursor using an oven or thermal energy, the fact that Kincaid recognizes the use of oven and thermal energy for other coatings such as a size coating would make it obvious to a person having ordinary skill in the art at the time the invention was made to have utilized this same method of oven and thermal energy to cure or partially cure the make coat precursor as well; this is further motivated by the fact that the use of thermal energy and oven to cure any of the binder coatings, such as make coat layer, has been known in the art of coated abrasive articles as that shown and taught by DeVoe (DeVoe, column 18, lines 13-20 and 64-68). Thus, the use of a known method of curing for any of the binder coatings is taken to be well within the scope of a skilled artisan. 
	The disclosure of Kincaid on the backing of fabric material is taken to read on the claimed base support comprising of fabric. Kincaid discloses that the make, size, and supersize layers are applied on the side of the backing which has a presize layer 
Although Kincaid discloses the beneficial effect of using antistatic material, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like materials (Kincaid, [0075]), said reference does not expressly and/or literally disclose the use of antistatic material in the backing. However, considering the fact that Kincaid discloses the use of antistatic material in general, and specifically teaches the beneficial effect of using antistatic agents in their coated abrasive article, which is to reduce the tendency of the coated abrasive article to accumulate static electricity when sanding wood or wood-like material, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have utilized antistatic material of Kincaid in the backing, which is taken to read on the claimed base support, considering the beneficial effect of it, and further motivated by the fact that it has been recognized in the art of coated abrasive articles to have used antistatic agents in backing as well as that taught by Christianson (Christianson, column 14, lines 48-52).
	The fact that Kincaid teaches that their coated abrasive is in tape form renders it obvious that the starting layers, i.e. backing and presize, are wound on reels and the finally coated abrasive article, after it is fully prepared, is collected and wound on In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).	
	Kincaid recognizes the presence of a presize layer on the backing. Although Kincaid may not literally disclose that at the time of application of the presize layer, said layer could be in the form of a layer, the use of a pre-formed film of presize layer in coated abrasive articles has been known and recognized in the art of coated abrasive 
	The claim also contains recitation drawn to providing a glue or adhesive in the contact area of the plastic film support (i.e. disclosed presize layer) and the base support (i.e. disclosed fabric backing) once each of the two plastic film support and the base support, are unwound from their reels; this claimed feature is rendered obvious by the combination of references, in particular, this is because 1) Kincaid teaches the use of saturant as one of the backing treatments (Kincaid, Figure 1, reference no. 116) which not only fills the backing but also comes into contact with the presize layer, and thus, is taken to act as a glue or adhesive bonding the presize layer and the backing, considering the fact that saturant has been recognized in the art of coated abrasive article to comprise of a binder, i.e. an adhesive, as that taught and shown by Thurber (Thurber, [0087]) which is also cited in Kincaid, paragraph [0074], as one of the references to provide more details on the backing treatments disclosed by Kincaid. Therefore, it would have been obvious and well within the scope of a skilled artisan at the time the invention was made to have looked into references listed in Kincaid as suitable and preferred publications to provide more details on certain features of Kincaid 
	It is to be noted that Kincaid discloses the use of antistatic material such as carbon black in the backing treatments ([Kincaid, [0075]) and also, discloses that saturant and presize are considered backing treatments (Kincaid, [0073]). Thus, the presence and use of carbon black in the claimed glue or adhesive as well as in the claimed plastic film support are rendered obvious.

	 With respect to claim 11, the combination of references renders claim 6 obvious; in particular, Kincaid teaches the use of, at least, phenolic resin and epoxy resins in make coat and size coat layers (Kincaid, [0096] and [0107]).

With respect to claim 12, the combination of references renders claim 7 obvious; in particular, this is because Kincaid teaches some of the most preferred materials for the make and size coat layers such as phenolic resins and epoxy resins, and it is reasonable to envision that substantially similar, if not the same, compounds in binder resin layers, cannot have mutually exclusive characteristics such as curing temperatures. Therefore, it is expected of the make and size coat layers of Kincaid to be cured/hardened in the claimed temperature range of 40-130°C or a temperature range having overlapping with said claimed temperature range considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is further motivated by the fact that the temperature to apply to each of make and size coat layers to partially or fully cure them would inevitably depend on the material used in said coating and the thicknesses of said layer; MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).	
	DeVoe, also, recognizes that the time and temperature of curing depend on the nature of the coating layer and glass transition of the material of the coating layers (DeVoe, column 18, line 64 to column 19, line 20).

	With respect to claim 13, the combination of references renders claim 8 obvious; in particular, Kincaid teaches that the abrasive particles can comprise materials such as, at least, aluminum oxide, silicon carbide, co-fused alumina-zirconia, diamond, and more, and blends of them ([Kincaid, [0099]). Kincaid, additionally, discloses some publications whose disclosure on abrasive particles are acceptable within the teachings of Kincaid. 

With respect to claim 14, the combination of references renders claim 9 obvious; as detailed out above in the rejection of claim 5, the first and second binders or the make and size coat layers are applied on the plastic side, i.e. the side having the presize, of the combination of the backing with a presize layer (Kincaid, Figure 1 and throughout the reference). Kincaid teaches that the presize layer provides a smoother surface on the backing (Kincaid, [0073]) and seals the backing as well as promote adhesion of other layers such as make coat layer (Kincaid, [0073]). Thus, Kincaid clearly discloses the reasons and motivation on why to apply the make and size coat layers onto the presize layer of the backing. 
	It should be noted that as detailed out above in the rejection of claim 5, DeVoe was used as an evidence teaching that the presize coating can be a thermosetting or thermoplastic polymer. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid, in view of DeVoe, in view of Christianson, in view of Stubbs, in view of Thurber, and in view of Lack as applied to claim 1 above, and further in view of U.S. Patent No. 5,108,463 to Buchann.
	The combination of Kincaid, in view of DeVoe, in view of Christianson, in view of Stubbs, in view of Thurber, and in view of Lack renders claim 1 obvious. However, the combination of references does not expressly disclose the presence of antistatic material, such as carbon black, in the supersize coat. Kincaid teaches a supersize coating of binder material (Kincaid, [0115]) and Kincaid, also, recognizes the fact that antistatic materials reduce the tendency of the coated abrasive article to accumulate . 

	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid, in view of DeVoe, in view of Christianson, in view of Stubbs, in view of Thurber, and in view of Lack as applied to claim 1 above, and further in view of U.S. Patent No. 6,477,926 to Swisher et al. (hereinafter Swisher).
	The combination of Kincaid, in view of DeVoe, in view of Christianson, in view of Stubbs, in view of Thurber, and in view of Lack renders claim 1 obvious including the fact that the presize layer comprises antistatic agents/materials (Kincaid, [0073] and [0075]). However, the combination of references does not expressly disclose that the presize layer, which is taken to read on the claimed plastic film support, is a polyester film. However, as it was rendered obvious above in the rejection of claim 1, by the .

	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid, in view of DeVoe, in view of Christianson, in view of Stubbs, in view of Thurber, and in view of Lack as applied to claim 1 above, and further in view of U.S. Patent No. 5,700,302 to Stoetzel et al. (hereinafter Stoetzel).
The combination of references renders claim 1 obvious as detailed out above. Thurber renders it obvious to have a binder in the saturant, which was rendered obvious to read on the claimed adhesive or glue, as detailed out above in the rejection of claim 1. Thurber, additionally, discloses information on a pressure-sensitive “adhesive” applied onto the backside comprising vinyl ethers (Thurber, [0095]). Although Thurber does not disclose that this adhesive is the material for the saturant, the fact that Thurber recognizes that vinyl is used in an adhesive, and the fact that Thurber teaches that the saturant can be a binder, i.e. an adhesive material, are taken to render the fact obvious that the combination of references renders it obvious to have vinyl present in the material forming the saturant; this is especially motivated by the fact that saturant has been known to comprise vinyl in its structure as that taught and shown by Stoetzel 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731